DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Examiner suggest adding additional labels for the components in figure 2 to enhance readability.  Figure 1 is a good example of features which would be helpful to include with verbiage seen in paragraph 43 of the instant application.

Claim Objections
3.	Claims 14 and 15 are objected to because of the following informalities:  the claims should be corrected as seen in claim 1 to clearly recite the terms USB/UART/JTAG the first time they are introduced in each set of independent/dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13 – 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spica (US Publication Number 2021/0270894) in view of Ganor et al. (US Publication Number 2020/0242059).
6.	15445As per claims 13 and 17, Spica teaches an adaptor device and method, comprising: 2a first interface for coupling to a first processor (120, figure 1, processor in the host); 3a second interface (interface from 117 to 113, figures 1 and 2) for coupling to a second processor (117, figure 1), the second interface being 4different than the first interface (interface to the two processors are different consisting of different signals, paragraphs 11 and 12); and 5a third interface (interface to the memory device, figure 1 and 2), which is different than either the first interface or 6the second interface, the third interfaces configured for coupling to an external device (devices 130 and 140, figure 1); 8wherein the adaptor device is configured to: receive, at the first interface, a first signal from the first processor; 20 in response to the first signal, couple through the third interface to the external devices to enable the first processor access to 12the external device (first interface signals paragraph 18); 13receive, at the first interface, a second signal from the first processor; and 14in response to the second signal, couple the second processor with a selected external devices (second signal configuration paragraph 31) .  
Spica does not appear to explicitly disclose a plurality of third interfaces, which is different than either the first interface or 6the second interface, the plurality of third interfaces configured for coupling to a corresponding 7plurality of external devices; 820 in response to the first signal, couple through the plurality of third interfaces to the plurality of external devices to enable the first processor substantially concurrent access to 12the plurality of external devices; 13receive, at the first interface, a second signal from the first processor; and 14in response to the second signal, couple the second processor with a selected one 15of the plurality of external devices.  
Ganor a plurality of third interfaces, which is different than either the first interface or 6the second interface, the plurality of third interfaces configured for coupling to a corresponding 7plurality of external devices (plurality of third interfaces seen in figures 5 and 6, connected to the external devices 304); 820 in response to the first signal, couple through the plurality of third interfaces to the plurality of external devices to enable the first processor substantially concurrent access to 12the plurality of external devices; 13receive, at the first interface, a second signal from the first processor; and 14in response to the second signal, couple the second processor with a selected one 15of the plurality of external devices (paragraphs 75 – 93, show the signal configuration between the external devices having substantially concurrent access).  
 Spica and Ganor are analogous art because they are from the same field of endeavor of UART signal handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Spica and Ganor before him or her, to modify the device handling of Spica to include the device handling along a plurality of devices of Ganor because it would enhance the connectivity across the platform.
One of ordinary skill would be motivated to make such modification in order to enhance device connectivity (paragraph 11). Therefore, it would have been obvious to combine Ganor with Spica to obtain the invention as specified in the instant claims.

7.	Spica modified by the teachings of Ganor as seen in claim 13 above, as per claims 114 and 18, Spica teaches an adaptor device and method, wherein the first interface is configured to 2couple to USB signals, and the second interface is coupled to couple to JTAG signals (Spica has USB interface in paragraph 18 and JTAG 124, figure 1; Ganor has USB/JTAG signals in figure 5).  

1 8.	Spica modified by the teachings of Ganor as seen in claim 13 above, as per claims 115 and 19, Spica teaches an adaptor device and method, wherein: 2each of the plurality third interfaces is configured to couple to UART signals and 3JTAG signals; and 4each of the plurality of external devices is configured to couple to UART signals 5and JTAG signals (paragraphs 48 and 49).  


9.	Claims 1 – 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spica (US Publication Number 2021/0270894) in view of Ganor et al. (US Publication Number 2020/0242059) further in view of Armoni et al. (US Publication Number 2018/0069623, hereinafter “Armoni”).

10.	As per claim 1, Spica teaches an adaptor device, comprising: 2a Universal Serial Bus (USB) connector for coupling to USB signals (paragraph 18); 3a Joint Test Action Group (JTAG) connector for coupling to JTAG signals (124, figure 1); 4a dual-purpose connector configured for coupling to an external devices (connectivity of figure 2 send to external memory device 130 and 140 of figure 1), the dual-purpose connector configured for 6coupling to both Universal Asynchronous Receiver-Transmitter (UART) signals and JTAG 7signals (UART and JTAG signals, paragraph 38); 8 11a multiplexer (216, figure 2) circuit coupled to the JTAG connector and the plurality of dual- 12purpose connectors and configured to couple the JTAG connector to one of the plurality of dual- 13purpose connectors in response to a selection signal (paragraph 40).  
Spica does not appear to explicitly disclose a plurality of dual-purpose connectors configured for coupling to a corresponding 5plurality of external devices, each of the plurality of dual-purpose connectors configured for 6coupling to both Universal Asynchronous Receiver-Transmitter (UART) signals and JTAG 7signals; and a USB-to-UART interface circuit coupled to the USB connector and the plurality 9of dual-purpose connectors, the USB-to-UART interface circuit including a USB hub and a 10plurality of USB-UART converters
Ganor a plurality of dual-purpose connectors configured for coupling to a corresponding 5plurality of external devices (connectors interfaced via 506, figure 5 to external devices 304), each of the plurality of dual-purpose connectors configured for 6coupling to both Universal Asynchronous Receiver-Transmitter (UART) signals and JTAG 7signals (paragraphs 83 – 85).
Spica and Ganor are analogous art because they are from the same field of endeavor of UART signal handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Spica and Ganor before him or her, to modify the device handling of Spica to include the device handling along a plurality of devices of Ganor because it would enhance the connectivity across the platform.
One of ordinary skill would be motivated to make such modification in order to enhance device connectivity (paragraph 11). Therefore, it would have been obvious to combine Ganor with Spica to obtain the invention as specified in the instant claims.
Spica/Ganor does not appear to explicitly disclose a USB-to-UART interface circuit coupled to the USB connector and the plurality 9of dual-purpose connectors, the USB-to-UART interface circuit including a USB hub and a 10plurality of USB-UART converters 
Armoni 8a USB-to-UART interface circuit (figure 6B) coupled to the USB connector and the plurality 9of dual-purpose connectors (paragraphs 68 – 72), the USB-to-UART interface circuit including a USB hub (25, figure 6b) and a 10plurality of USB-UART converters (14, figure 6b).
Spica/Ganor and Armoni are analogous art because they are from the same field of endeavor of UART handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Spica/Ganor and Armoni before him or her, to modify the UART handling of Spica/Ganor to include the UART handling of Armoni because it would enhance the signal processing of the system given the interfaces.
	One of ordinary skill would be motivated to make such modification in order to enhance flexibility in the system (paragraph 9). Therefore, it would have been obvious to combine Armoni with Spica/Ganor to obtain the invention as specified in the instant claims.

11.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 12, Spica teaches adaptor device, wherein each of the plurality of dual- 2purpose connectors comprise a first subset of pins configured for coupling to UART signals and 3a second subset of pins operable for coupling to JTAG signals (paragraph 38).  

112.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 313, Spica teaches adaptor device, wherein each of the plurality of dual- 2purpose connector comprises two UART pins and five JTAG pins (paragraph 40).  

113.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 414, Ganor teaches adaptor device, wherein each of the plurality of external 2devices are solid-state drives (SSDs) (SSD 304, figure 5).  

114.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 515, Spica teaches adaptor device, wherein each SSD device comprises a 2dual-purpose connector having both UART pins and JTAG pins for coupling to a corresponding 3plurality of external devices (pin connections via figure 2 for the JTAG/UART signals).  

15.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 616, Spica teaches adaptor device, wherein each SSD is coupled to a dual-purpose connector through an adaptor for coupling to both UART signals and JTAG signals (connections via figure 2 for the JTAG/UART signals).  
19
16.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 716, Armoni teaches adaptor device, wherein the USB-to-UART interface circuit comprises a USB hub and a plurality of USB-to-UART converter circuits, and the USB- 3to-UART interface circuit is configured to enable the USB connector to have substantially 4concurrent access to the plurality of dual-purpose connectors (figure 6b).  

117.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 816, Armoni teaches adaptor device, wherein the multiplexer circuit receives the 2selection signal derived from a signal received from the USB connector and configured to couple 3the JTAG connector to one of the plurality of dual-purpose connectors in response to a selection 4signal (figure 6b, connectivity and routing seen therein).  

118.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 916, Spica teaches adaptor device, wherein the multiplexer circuit receives the 2selection signal from a jumper (via 116, figure 2).  

119.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 1016, Armoni teaches adaptor device, further comprising level shifter circuits 2coupled between the USB-to-UART converters and the dual-purpose connectors (26, figure 6b).  

120.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 1116, Armoni teaches adaptor device, further comprising a power converter 2circuit to convert power received from the USB connector to voltages suitable for circuit 3components in the adaptor device (power 24 to 4, figure 6b).  

121.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claim 1216, Armoni teaches adaptor device, further comprising a Printed Circuit Board 2(PCB) upon which the USB connector, the JTAG connector, the plurality of dual-purpose 3connectors, and the USB-to-UART switching circuit are disposed (switches 10).  

22.	Spica modified by the teachings of Ganor/Armoni as seen in claim 1 above, as per claims 16 and 2016, Armoni teaches adaptor device, further comprising an adaptor circuit that 2includes a USB hub (25, figure 6b), a plurality of USB-UART converters (14, figure 6b), and a multiplexer circuit (10, figure 6b).  


Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie/Rogel/Ko/So/Song show teachings of UART/JTAG utilized in a device.  Cappaert/Bhatnagar/Stepanian have teachings of USB-UART converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184